Citation Nr: 1628429	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  09-47 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to July 19, 2007, for the grant of service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Shannon Brewer, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1978 to December 1980. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a February 2012 decision, the Board determined that new and material evidence had not been presented to reopen a claim of service connection for atypical psychosis, and denied an effective date prior to July 19, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board for additional proceedings consistent with the Memorandum Decision. 

This matter was remanded by the Board in May 2014 and September 2015 for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for atypical psychosis in October 1980 prior to separation from service.

2.  Service connection for atypical psychosis was denied in an April 1981 rating decision.  
 
3.  On July 19, 2007, the RO received the Veteran's claim for service connection for a mental health condition and PTSD based on military sexual trauma.  In a March 2010 rating decision, service connection for PTSD was granted, effective July 19, 2007.

4.  Service records which existed but were not associated with the file when the Veteran filed her claim in 1980 were a factor in the grant of service connection in March 2010.  


CONCLUSION OF LAW

The criteria for an effective date of December 2, 1980, for the award of service connection for a psychiatric disability( i.e. PTSD) have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

VA's duty to notify was satisfied by letter in August 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

ANALYSIS 

The Veteran appeals the denial of an effective date earlier than July 19, 2007 for the grant of service connection for PTSD.  After review of the record, the Board finds in favor of the claim.  

Section 5110(a) of title 38, U.S. Code, governs the assignment of an effective date for an award of benefits: The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The implementing regulation similarly states that except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

Generally, following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105(c). 

One exception to this general rule is set forth at 38 C.F.R. § 3.156(b) (new and material evidence--pending claim), which provides that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.

A second exception to this general rule is 38 C.F.R. § 3.156(c) (new and material evidence-service department records), which provides that notwithstanding any other section in [38 C.F.R. Part I], at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.

Here, the evidence shows that the RO received the Veteran's original claim for service connection for atypical psychosis in October 1980 (pre-discharge) and in January 1981 (post-discharge).  In an April 1981 rating decision, service connection for atypical psychosis was denied.  The RO found that a "[n]ervous condition" was not shown on the last examination (i.e., a VA psychiatric examination in March 1981, which diagnosed atypical situational psychosis, by history).   

On July 19, 2007, the RO received the Veteran's claim for service connection for a mental health condition and PTSD based on military sexual trauma.  In a March 2010 rating decision, service connection for PTSD was granted effective July 19, 2007, based in part on "markers" in her service personnel records (that were newly obtained in connection with the July 2007 application, and not on file at the time of the April 1981 rating decision).

Although the Veteran did not initially file a claim for "PTSD" when she filed her initial claim in October 1980, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  A claim, however, for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the United States Court of Appeals for Veterans Claims (Court) held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).  

The Board finds that the July 19, 2007 claim was not a new claim, but a request to reopen a prior claim.  Furthermore, the Board finds that service records which existed but were not associated with the file when the Veteran filed her claim in 1980/1981 were a factor in the grant of service connection in March 2010.  The Veteran's claim for service connection for her psychiatric disability, i.e. PTSD, was granted in part because the newly associated service records helped substantiate her claim.  Thus, the Board finds that the newly submitted service records fall into the exception created by 38 C.F.R. § 3.156(c) and the Veteran's claim is considered pending since the time of her original claim for service connection.  See 38 C.F.R. § 3.156; Vigil v. Peake, 22 Vet. App. 63 (2008) (noting that where relevant existing service department records are added to the record after issuance of a previous decision the original claim should be reconsidered).  Accordingly, the claim for an effective date of December 2, 1980 (the day after the Veteran's separation from service) is warranted.  Accordingly, the claim is granted.  


ORDER

An effective date of December 2, 1980 for the grant of service connection for a psychiatric disability is granted.  



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


